DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 02/05/2021.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 02/05/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al. (US Patent 10,650,416 B1),  hereinafter BELL, in view of Hawilo et al. (USPGP 2016/0063608 A1), hereinafter HAWILO.

Claim 1:
BELL as shown below discloses the following limitations:
receiving by a master actor of a plurality of actors, a start message to initiate a simulated real-time bidding (RTB) process, each actor being provided as computer-executable code comprising functionality of a respective component of a digital advertising system,   (figure 1 #116-118 , ad placement bidder, supply side simulator, Figure 4A – start bidding process, item #114 - ad bid request/ad bid response messages), 
comprising one or more configuration parameters (col 11 lines 15-20, the interface may be used to define a rate of ad bid requests, one or more media types of the requests and a ratio among media types, and possibly other parameters relevant to the ad bid requests);  
during a simulated real-time bidding (RTB) process, transmitting, by each actor, at least one message to another actor, each message representing a transaction between actors in the digital advertising system (col 8 lines 2-49, may send test ad requests to the RTB 114. The test ad request messages sent by the supply side platform 110col 11 lines 5-15, The generator 162 may create and transmit ad bid requests with the test parameter set to TEST value or to active value to the RTB exchange layer 140…. some UEs 132 may send an ad bid request to the RTB exchange layer 140…… The RTB exchange layer 140 may receive and respond to ad bid requests from any of the entities forming the supply side platform layer 130), 
and being at least partially based on the one or more configuration parameters of a respective actor; (col 10 lines 1-5, The bid accounting process 144 can keep logs and generate statistics on winning bid responses).
logging data representative of transactions occurring during the simulated RTB process (col 10 lines 1-5, The bid accounting process 144 can keep logs and generate statistics on winning bid responses).
the master actor that is configured to coordinate execution of simulations, aggregate data generated by the simulations, initiate each simulation by initializing at least two types of actors in response to the start message and transmitting respective messages to the at least two types of actors in the plurality of actors (see at least Figures 3, 4A,  as well as associated and related text; column 1, lines 38-62, column 9, lines 41-59, item #114 - ad bid request/ad bid response messages)
BELL does not specifically disclose … terminate the simulated RTB process  in response to a termination condition, the termination condition comprising a threshold number of impressions being achieved during the simulated RTB process;.  However, HAWILO, in at least paragraphs 0080, 0106, 0155, and 0184 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BELL with the technique of HAWILO because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of BELL/HAWILO discloses the limitations as shown in the rejections above.  BELL further discloses the following limitations:
wherein the plurality of actors comprises a user actor representative of real-world user that views advertisements;  a site actor representative of a website that displays advertisements   (col 4 lines 14-20, a user installed gaining application may be presented in a main window and may present an ad in a left side or right side margin of the main window. When an opportunity to present an ad on the device or computer occurs, 
and an ad server actor representative of an ad server that requests bids, and receives bid responses during the simulated RTB process (figure 2 #140 bidding exchange layer, figure 4 #202, Receive mobile 

Claim 3:
The combination of BELL/HAWILO discloses the limitations as shown in the rejections above.  BELL further discloses the following limitations:
wherein the simulated RTB process comprises a first message from the ad server actor to an advertiser actor requesting a bid (figure 3 #118, figure 5AB #240,  Ad Placement Request, (col 12 lines 50-55, receive mobile ad placement bid requests from a plurality of supply side platforms); 
a second message from the advertiser actor to the ad server actor to provide a bid response (col 5 lines 10-20, The ad placement bidders return ad bid responses…..RTB selects one or more of the ad bid responses and transmits the ad bid response to the originator of the ad bid request), 
and a third message from the ad server actor to the site actor to return an ad from the advertiser actor (col 6 lines 15-20, a supply side platform 110 may obtain an ad or other secondary content to send to the UE 102 to be presented proximate to content by the browser 104, for example in a banner position above the primary content).

Claim 4:
The combination of BELL/HAWILO discloses the limitations as shown in the rejections above.  BELL further discloses the following limitations:
wherein the ad server actor is configured to execute functionality of each of a demand-side platform (DSP), a supply-side platform (SSP), and an ad exchange  (figure 3 #118, figure 5AB #240,  Ad Placement Request, (col 12 lines 50-55, receive mobile ad placement bid requests from a plurality of supply side platforms, col 5 lines 10-20, The ad placement bidders return ad bid responses…..RTB selects one or more of the ad bid responses and transmits the ad bid response to the originator of the ad bid request, col 6 lines 15-20, a supply side platform 110 may obtain an ad or other secondary content to send to the UE 102 to be presented proximate to content by the browser 104, for example in a banner position above the primary content).
Claim 5:
The combination of BELL/HAWILO discloses the limitations as shown in the rejections above.  BELL further discloses the following limitations:
wherein an ad server actor logs each of the transactions with a logger actor by transmitting respective messages to the logger actor  (col 10 lines 1-35, The bid accounting process 144 can keep logs and generate statistics on winning bid responses….. log information about the tum-around time of the ad placement bidders, any no-bid responses that are received, the costs of ad bids, and any exceptions that may have been generated by the RTB associated with processing ad bid responses……. stored in a test log).

Claim 6:
The combination of BELL/HAWILO discloses the limitations as shown in the rejections above.  BELL further discloses the following limitations:
transmitting a message from an actor to a real-world, non-simulated system, and receiving, by the actor, a response message from the real-world, non-simulated system (col 5 lines 1-10, a bid request is a request for an actual bid, col 6 lines 55-65, The ad bid responses may comprise the actual ad content or secondary  content …..keeping track of winning bids that ad placement bidders 116 may be billed for. ).

Claim 7:
The combination of BELL/HAWILO discloses the limitations as shown in the rejections above.  BELL further discloses the following limitations:
wherein the real-world, non-simulated system comprises one of a DSP, a SSP, and a data management platform (DMP) (col 7 lines 25-30, The supply 25 side platforms 110 may access information about the UE 102 and/or a subscriber associated with the UE 102 from a subscriber information data store 112).



Claims 8-20:
The combination of BELL/HAWILO discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 8-20 are not patentably distinct from claims 1-7, because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 1-20 accordingly using the same references and citations as above.  


Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 Chen et al.  Real-Time Bidding Algorithms for Performance-Based Display Ad Allocation. (June 24, 2011).  Retrieved online 10/28/2020.
https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.232.1080&rep=rep1&type=pdf
“We describe a real-time bidding algorithm for performance based display ad allocation. A central issue in performance display advertising is matching campaigns to ad impressions, which can be formulated as a constrained optimization problem that maximizes revenue subject to constraints such as budget limits and inventory availability. The current practice is to solve the optimization problem offline at a tractable level of impression granularity (e.g., the placement level), and to serve ads online based on the precomputed static delivery scheme. Although this offline approach takes a global view to achieve optimality, it fails to scale to ad delivery decision making at an individual impression level. Therefore, we propose a real-time bidding algorithm that enables fine-grained impression valuation (e.g., targeting users with real-time conversion data), and adjusts value-based bid according to real-time constraint snapshot (e.g., budget consumption level). Theoretically, we show that under a linear programming (LP) primal-dual formulation, the simple real-time bidding algorithm is indeed an online solver to the original primal problem by taking the optimal solution to the dual problem as input. In other words, the online algorithm guarantees the offline optimality given the same level of knowledge an offline optimization would have. Empirically, we develop and experiment with two real-time bid adjustment approaches to adapting to the non-stationary nature of the marketplace: one adjusts bids against real-time constraint satisfaction level using control-theoretic methods, and the other adjusts bids also based on the historical bidding landscape statistically modeled. Finally, we show experimental results with real-world ad serving data.”


BARTHOLOMY et al. (JP 2014/093080 A). “To provide an approach for determining disaster recovery capacity. A simulation hypervisor receives streaming metric data, which represents the current production workload of a primary site, from the primary site.  The metric data is combined with production data of a backup site by the simulation hypervisor to simulate a recovery event.  Using data from the simulation, disaster recovery planning can be performed.”

Applicant’s amendment filed on 02/05/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.





 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)